Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19th January 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reason For Allowability
 	Please refer to the applicant’s remarks, pages 5 – 7, and claims amendments that were filed on 20th January 2021.
	Prior art of record, Groleau et al (US 2008/0232399 A1) and Higashiyama et al (US 2003/0097460 A1), do not individually or in combination teach the amended limitations in independent claims 21**, 24** and 27** as follows:

    PNG
    media_image1.png
    318
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    679
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    444
    654
    media_image3.png
    Greyscale

are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Gao et al, US 10,790,951 B2: a method of a user equipment (UE), the method comprising: receiving information identifying a first position and a first width from a base station, wherein the first width identifies a width of a UE-specific bandwidth starting from the first position in a frequency domain, the UE-specific bandwidth being a part of a cell-specific bandwidth of a cell; generating a first sequence, for a demodulation reference signal (DMRS), the first sequence having at least two elements, each of the at least two elements having a respective index, each respective index being associated with a different one of respective indexes of second positions, the respective indexes of the second positions being numbered relative to a cell-specific reference position in the frequency domain, wherein each of the second positions is located within the UE-specific bandwidth, and wherein the cell-specific reference position is common for each UE within the cell; and receiving the DMRS at the second positions; wherein a plurality of UEs are within the cell and each one of the plurality of UEs has a variable UE-specific bandwidth.
2. Xu et al, US 2015/0289279 A1: a method for bandwidth allocation on a per terminal utilization and per in-route/in-route group basis, which optimizes bandwidth utilization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        18th March 2021